Citation Nr: 0505284	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  01-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's generalized anxiety disorder with 
post-traumatic stress disorder symptoms for the period prior 
to March 2, 2004.  

2.  Entitlement to a disability evaluation in excess of 70 
percent for the veteran's generalized anxiety disorder with 
post-traumatic stress disorder symptoms for the period on and 
after March 2, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from December 1942 to July 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's generalized anxiety disorder with post-traumatic 
stress disorder (PTSD) symptoms and a total rating for 
compensation purposes based on individual unemployability.  
In August 2003, the Board remanded the veteran's claims to 
the RO for additional action.  

In May 2004, the RO increased the evaluation for the 
veteran's psychiatric disability from 50 to 70 percent; 
granted a total rating for compensation purposes based on 
individual unemployability; and effectuated the awards as of 
March 2, 2004.  In February 2005, the veteran submitted a 
Motion to Advance on the Docket.  In February 2005, the Board 
granted the veteran's motion.  The veteran has been 
represented throughout this appeal by Disabled American 
Veterans.  

For the reasons and bases addressed below, a 70 percent 
evaluation for the veteran's general anxiety disorder with 
PTSD symptoms for the period prior to March 2, 2004, is 
GRANTED and an evaluation in excess of 70 percent for his 
generalized anxiety disorder with PTSD symptoms for the 
period on and after March 2, 2004, is DENIED.  

In his January 2003 Statement of Representative in Appeals 
Case, the accredited representative advanced that service 
connection was warranted for both a chronic cervical spine 
disorder and a chronic lumbar spine disorder.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues of service connection 
for a chronic cervical spine disorder and a chronic lumbar 
spine disorder are referred to the RO for action as may be 
appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2004).  


FINDINGS OF FACT

1.  Prior to March 2, 2004, the veteran's general anxiety 
disorder with PTSD symptoms was shown to manifested by no 
more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood; an inability to 
establish and maintain effective relationships; and a Global 
Assessment of Functioning score of 45.  

2.  On and after March 2, 2004, the veteran's general anxiety 
disorder with PTSD symptoms was shown to manifested by no 
more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood; an inability to 
establish and maintain effective relationships; and a Global 
Assessment of Functioning score of 45.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the 
veteran's general anxiety disorder with PTSD symptoms for the 
period prior to March 2, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9400, 9411 (2004).  

2.  The criteria for an evaluation in excess of 70 percent 
evaluation for the veteran's general anxiety disorder with 
PTSD symptoms for the period on and after March 2, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with an anxiety psychoneurosis.  In August 1945, 
the VA established service connection for an anxiety state 
psychoneurosis and assigned a 50 percent evaluation for that 
disability.  

The report of a June 1946 VA psychiatric evaluation states 
that the veteran complained of chronic irritability and 
restlessness; impaired sleep; and occasionally feeling shaky.  
A diagnosis of neurasthenia was advanced.  In July 1946, the 
VA recharacterized the veteran's service-connected 
psychiatric disorder as neurasthenia evaluated as 10 percent.   

The report of a March 1949 VA examination for compensation 
purposes relates that the veteran was observed to exhibit no 
tension, anxiety, or depression.  He was diagnosed with a 
minimal asthenic reaction. In April 1949, the veteran's 
service-connected psychiatric disability was recharacterized 
as an asthenic reaction evaluated as noncompensable.  

The report of a December 1980 VA examination for compensation 
purposes states that the veteran was diagnosed with a mild 
general anxiety disorder.  In July 1982, the Board increased 
the evaluation for the veteran's asthenic reaction from 
noncompensable to 10 percent.  

The report of an April 1992 VA examination for compensation 
purposes notes that the veteran was diagnosed with mild to 
moderate general anxiety disorder.  In December 1992, the RO 
recharacterized the veteran's psychiatric disability as a 
general anxiety disorder evaluated as 30 percent disabling.  

VA clinical documentation dated in 1992 and 1993 reflects 
that the veteran was observed to exhibit PTSD symptoms.  In 
April 1993, the RO recharacterized the veteran's 
service-connected psychiatric disability as a general anxiety 
disorder with PTSD symptoms evaluated as 30 percent 
disabling.  In September 1995, the Board increased the 
evaluation for the veteran's general anxiety disorder with 
PTSD symptoms from 30 to 50 percent.  In May 2004, the RO 
increased the evaluation for the veteran's general anxiety 
disorder with PTSD symptoms from 50 to 70 percent and 
effectuated the award as of March 2, 2004.  




II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 50 percent 
evaluation is warranted for a generalized anxiety disorder 
and/or PTSD manifested by occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9411 (2004).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

A.  Period Prior to March 2, 2004

A June 1999 VA treatment record states that the veteran was 
alert and oriented 
times three.  On mental status examination, the veteran 
exhibited a good mood; a euthymic affect; coherent thoughts; 
and no delusions or suicidal or homicidal ideation.  

At an October 1999 VA examination for compensation purposes, 
the veteran complained of chronic anxiety; irritability; 
combat-related nightmares; a "lousy mood;" "some visual 
allusions;" chronic thoughts of suicide without intent; an 
exaggerated startle response; hypervigilance; social 
isolation; and impaired sleep, memory, and concentration.  He 
was noted to be alert and "oriented times eight."  On 
examination, the veteran exhibited good grooming and hygiene; 
positive psychomotor agitation; a "lousy" mood; an anxious 
and dysphoric affect; normal speech; linear and goal-oriented 
thoughts; "positive visual allusions;" questionable 
paranoia; chronic suicidal ideation without intent or plan; 
and negative homicidal ideation.  The veteran was diagnosed 
with general anxiety disorder by history, chronic PTSD, and 
chronic alcohol abuse.  A Global Assessment of Functioning 
(GAF) score of 60 was advanced.  

A May 2000 VA treatment record states that the veteran 
reported that his anxiety and depressive symptoms had 
decreased since he had been prescribed Paxil.  He had no 
complaints at the present time.  The veteran was noted to be 
alert and oriented times three.  Treating VA psychiatric 
personnel observed that the veteran exhibited a euthymic 
affect, a good mood, coherent thoughts, and no delusions, 
hallucinations, or suicidal or homicidal ideation.  

A July 2000 VA treatment entry relates that the veteran was 
alert and oriented time three.  He exhibited a depressed 
affect and mood.  

In his August 2000 notice of disagreement, the veteran 
reported that his PTSD had increased in severity.  He stated 
that he was experiencing auditory and visual hallucinations; 
"suicide tendencies;" and medication-related hot flashes.  
In his February 2001 Appeal to the Board (VA Form 9), the 
veteran clarified that he was unable to work solely due to 
his psychiatric disability.  

In an April 2001 written statement, the veteran related that 
he was unable to function in a work or social environment 
where he had to interact with others; experienced thoughts of 
hurting himself; and had been told by his physician that he 
should have someone "looking out for him."  

VA clinical documentation dated in July and August 2001 
reflects that the veteran was oriented time three.  The 
veteran was observed to exhibit an "OK" mood; a subdued 
affect; normal speech and thought content; and no delusions, 
hallucinations, or suicidal or homicidal ideation.  He 
reported that his "interpersonal interactions are going 
well."  The veteran was diagnosed with PTSD.  GAF scores of 
49 were advanced.  

An April 2002 VA mental health clinic evaluation conveys that 
the veteran reported that his depressive symptoms were not 
being fully controlled by his prescribed medication.  The 
veteran was noted to be alert and oriented times three.  On 
examination, the veteran exhibited a depressed mood and 
affect; normal speech and thought content; and no delusions, 
hallucinations, or suicidal or homicidal ideation.  The 
veteran was diagnosed with PTSD.  A GAF score of 49 was 
advanced.  

VA mental health clinic entries dated in September 2002 and 
August 2003 note that the veteran complained of chronic 
depressive and anxiety symptoms.  The veteran was found to be 
alert and oriented times three.  On examination, the veteran 
exhibited a depressed mood; an anxious affect; normal speech 
and though content; and no delusions, hallucinations, or 
suicidal or homicidal ideation.  GAF scores of 45 were 
advanced.  

A February 2004 VA treatment record reports that the veteran 
reported that his prescribed medication was helping to 
control his depressive and anxiety symptoms.  The veteran was 
observed to be alert and oriented times three.  On 
examination, the veteran exhibited an "OK" mood; a subdued 
affect; normal speech and though content; and no delusions, 
hallucinations, or suicidal or homicidal ideation.  A GAF 
score of 45 was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  Prior 
to March 2, 2004, the veteran's general anxiety disorder with 
PTSD symptoms was consistently shown to be manifested 
principally by anxiety and depression.  At the October 1999 
VA examination for compensation purposes and in his April 
2001 written statement, the veteran reported experiencing 
suicidal ideation.  In July and August 2001, the veteran 
reported to treating VA psychiatric personnel that his 
"interpersonal interactions were going well."  Examining VA 
psychiatric personnel advanced GAF scores of between 45 and 
60 prior to March 2, 2004.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job. A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's service-connected psychiatric disability 
picture during the period prior to March 2, 2004, most 
closely approximated the criteria for a 70 percent evaluation 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9411.  38 C.F.R. § 4.7 (2004).  



B.  Period on and after March 2, 2004

At a March 2, 2004 VA examination for compensation purposes, 
the veteran complained of depression; periodic panic attacks; 
feelings of worthlessness; and occasional "unusual 
perceptions in the context of PTSD which appear to be 
hallucinatory images without overt psychosis."  He stated 
that he had retired at the age of 62 and had a minimal social 
life.  The examiner observed that the veteran was casually 
dressed and oriented to person, place, and time.  On 
examination, the veteran exhibited a dysphoric mood; a mood 
congruent affect; adequate hygiene; appropriate and 
goal-oriented speech; suicide ideation with current plan and 
no current intent; and no homicidal ideation.  The veteran 
was diagnosed with PTSD.  A GAF score of 45 was advanced.  
The VA physician commented that:

He is having difficulties in the social 
arena because of his social avoidance and 
discomfort and this would cause him a 
great deal of inadaptability in an 
occupational setting.  He is unable to 
tolerate demands placed upon him by 
others in a work setting without having 
an increase in anger and dysfunction on 
the job.  

On and after March 2, 2004, the veteran's general anxiety 
disorder with PTSD symptoms has been shown to be manifested 
by significant social and occupational impairment.  At the 
March 2, 2004 VA examination for compensation purposes, the 
veteran was found to exhibit current suicidal ideation with a 
current plan and no current intent.  However, in the absence 
of total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, an intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name, the Board concludes that a 70 
percent evaluation and no more is warranted for the veteran's 
general anxiety disorder with PTSD symptoms for the period on 
and after March 2, 2004.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9400, 9411 (2004).  


III.  VCAA

In reviewing the issues of the veteran's entitlement to 
increased evaluations for his general anxiety disorder with 
PTSD symptoms, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  The veteran was afforded multiple VA examinations 
for compensation purposes.  The examination reports are of 
record.  In February 2004, the veteran was provided with a 
Veterans Claims Assistance Act (VCAA) notice which informed 
him of the evidence needed to support his claim; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  There remains no issue as to the 
substantial completeness of the veteran's claim.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


ORDER

A 70 percent evaluation for the veteran's general anxiety 
disorder with PTSD symptoms for the period prior to March 2, 
2004, is GRANTED subject to the laws and regulations 
governing the award of monetary benefits.  

An evaluation in excess of 70 percent evaluation for the 
veteran's general anxiety disorder with PTSD symptoms for the 
period on and after March 2, 2004, is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


